DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 January 2021.
Applicant’s election without traverse of the invention of group I in the reply filed on 27 January 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathan et al. (US 2016/0179276).
With respect to claim 1, Nathan et al. discloses a structure for a strain gauge device (Figs 15-16), the structure comprising: a layer of piezoelectric material (item 10) and three or more contact pads (items 8) positioned directly on the layer of piezoelectric material (Fig 15); and the layer of piezoelectric material and the three or more contact pads operatively connected to a multiplexer (item 75), a measuring device (items 5), an 
With respect to claim 2, Nathan et al. discloses the structure of claim 1, wherein the multiplexer selects two or more pairs of the three or more contact pads (Fig 16), the measuring device measures an analog signal corresponding to the layer of piezoelectric material between the two or more pairs of contact pads (Figs 15-16), the amplifier amplifies the analog signal (Fig 16), the analog to digital converter converts the amplified signal to a digital signal (Paragraph 12), the microcontroller processes the digital signal (Fig 16), and the wireless adapter transmits the processed digital signal (Paragraph 143).
With respect to claim 3, Nathan et al. discloses the structure of claim 2, further comprising an energy source (item 44) to provide energy to the structure (Fig 16).
With respect to claim 4, Nathan et al. discloses the  structure of claim 2, wherein a first pair of the two or more pairs of contact pads measure a first signal produced by the piezoelectric material in a first direction (Fig 16), and wherein a second pair of the two or more pairs of contact pads measure a second signal produced by the piezoelectric material in a second direction (Fig 16), thereby forming a two-dimensional strain field based on the measured signals and coordinates of the three or more contact pads (Fig 16).
With respect to claim 5, Nathan et al. discloses the structure of claim 4, wherein a third signal in a third direction can be inferred from the first signal in the first direction and the second signal in the second direction (Fig 16). In addition the language of this 
With respect to claim 6, Nathan et al. discloses the structure of claim 5, wherein a malfunctioning contact pad can be identified by comparing the inferred third signal in the third direction to a third signal measured by a contact pad in the third direction (the language of this claim is directed to functional language that does not further limit the structural features of the apparatus claim).
With respect to claim 7, Nathan et al. discloses the structure of claim 2, wherein a change in the signal corresponding to the layer of piezoelectric material between the two or more pairs of contact pads is indicative of a change in strain corresponding to the layer of piezoelectric material between the two or more pairs of contact pads (the language of this claim is directed to functional language that does not further limit the structural features of the apparatus claim).
With respect to claim 8, Nathan et al. discloses the structure of claim 1, wherein the three or more contact pads are positioned in a non-linear configuration (Fig 16).
With respect to claim 9, Nathan et al. discloses a structure for a strain gauge device (Figs 15-16), the structure comprising: a layer of piezoresistive material (item 10) and three or more contact pads (items 8) positioned directly on the layer of piezoresistive material (Fig 15); and the layer of piezoresistive material and the three or more contact pads operatively connected to a multiplexer (item 75), a measuring device (items 5), an amplifier (item 12), an analog to digital converter (Paragraph 12), a microcontroller (item 4), and a wireless adapter (Paragraph 143).
With respect to claim 10, Nathan et al. discloses the structure of claim 9, wherein the multiplexer selects two or more pairs of the three or more contact pads (Fig 16), the measuring device measures an analog signal corresponding to the layer of piezoresistive material between two or more pairs of contact pads (Fig 16), the amplifier amplifies the analog signal (Fig 16), the analog to digital converter converts the amplified signal to a digital signal (Paragraph 12), the microcontroller processes the digital signal (Fig 16), and the wireless adapter transmits the processed digital signal (Paragraph 143).
With respect to claim 11, Nathan et al. discloses the structure of claim 10, further comprising an energy source (item 44) to provide energy to the structure (Fig 16).
With respect to claim 12, Nathan et al. discloses the structure of claim 10, wherein a first pair of the two or more pairs of contact pads measure a first signal produced by the piezoresistive material in a first direction (Fig 16), and wherein a second pair of the two or more pairs of contact pads measure a second signal produced by the piezoresistive material in a second direction (Fig 16), thereby forming a two-dimensional strain field based on the measured signals and coordinates of the three or more contact pads (Fig 16).
With respect to claim 13, Nathan et al. discloses the structure of claim 12, wherein a third signal in a third direction can be inferred from the first signal in the first direction and the second signal in the second direction (Fig 16). In addition the language of this claim is directed to functional language that does not further limit the structural features of the apparatus claim.
With respect to claim 14, Nathan et al. discloses the structure of claim 13, wherein a malfunctioning contact pad can be identified by comparing the inferred third signal in the third direction to a third signal measured by a contact pad in the third direction (the language of this claim is directed to functional language that does not further limit the structural features of the apparatus claim).
With respect to claim 15, Nathan et al. discloses the structure of claim 10, wherein a change in the signal corresponding to the layer of piezoresistive material between the one or more pairs of contact pads is indicative of a change in strain corresponding to the layer of piezoresistive material between the two or more pairs of contact pads (the language of this claim is directed to functional language that does not further limit the structural features of the apparatus claim).
With respect to claim 16, Nathan et al. discloses the structure of claim 12, wherein the layer of piezoresistive material is doped such that the first signal is equal to the second signal when the layer of piezoresistive material is unstrained (The piezoresistive layer is a uniform material layer, and therefore the first and second signals are inherently equal without strain being applied).
With respect to claim 17, Nathan et al. discloses the structure of claim 9, wherein the three or more contact pads are positioned in a non-linear configuration (Fig 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. in view of Haas et al. (US 2020/0105125).
With respect to claim 18, Nathan et al. discloses the structure of claim 9.
Nathan et al. does not disclose that the measuring device comprises at least one of a Wheatstone bridge and a four point Kevin probe.
Haas et al. teaches a piezoelectric deice in which the measuring device comprises at least one of a Wheatstone bridge and a four point Kevin probe (Paragraphs 41 and 122).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the Wheatstone bridge of Haas et al. with the device of Nathan et al. for the benefit of providing improved temperature compensation (Paragraph 122 of Haas et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837